DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 21-35, 45-47 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims, the prior art discloses a transmission section that transmits UL data without a UL transmission indication from a radio base station; and a control section that controls reporting of a channel state measurement result and/or transmission of a reference signal for measuring channel quality, but fails to teach and render obvious of a target transmission time unit is one of multiple transmission time units and is configured with a grant free transmission resource, the multiple transmission time units are located between two adjacent specific transmission time units; wherein between the two adjacent specific transmission time units, the target transmission time unit is not a first transmission time unit configured with a grant-free transmission resource; and wherein a period of the specific transmission time unit in a time domain resource is a parameter Q transmission time units, and wherein the parameter Q is an integer greater than 1; determining, by the terminal device based on the target transmission time unit and the parameter Q, a hybrid automatic repeat request (HARQ) process used to transmit a data packet; and when repeated transmission of the data packet is not terminated before a latter specific transmission .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PHUC H TRAN/Primary Examiner, Art Unit 2471